Citation Nr: 1714385	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-05 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs VA Regional Office (RO) in Muskogee, Oklahoma. 

The record reflects that in May 2012, the Veteran provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) via a videoconference hearing.  A transcript of that hearing was produced and has been included in the claims folder for review.  Of note, during the hearing the Veteran clarified his appeal with respect to the issue of entitlement to service connection for a respiratory disorder.  He stated that he was not requesting service connection for a respiratory disorder per se but instead was asking that service connection be granted for sleep apnea.  The issue has been changed on the front of this action to reflect that clarification.  After this clarification, the Veteran provided testimony on this issue. 

In March 2014, the issue of entitlement to service connection for a respiratory disorder, to include sleep apnea, was remanded for additional development, which has been completed.


FINDING OF FACT

The preponderance of the evidence is against finding that a respiratory disability, to include sleep apnea, is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include sleep apnea, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.380, 3.385 (2016).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

A letter dated in April 2009, prior to the July 2009 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the May 2012 Board hearing, the Acting VLJ noted the elements of the claim that were lacking to substantiate the claim.  The Veteran was assisted at the hearing by his representative who, along with the VLJ, asked questions to draw out the nature of the in-service injury as well as his current disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and service personnel records as well as all identified and available post-service records in substantial compliance with the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

The Veteran was provided with VA examinations in August 2014 and August 2016.  Moreover, the Board finds that the examination reports are adequate and as to the post-remand examination substantially complies with the Remand instructions.  The Board has reached this conclusion because after a review of the record on appeal, taking a detailed medical history from the claimant, and/or an examination, the examiners provided opinions as to the diagnoses and origins of the Veteran's respiratory disabilities based on citation to relevant evidence found in the claims file which opinions took note of the claimant's competent and credible reports on the observable symptom of his disorder  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, supra; D'Aries, supra; Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
The Claim

The Veteran seeks service connection for a respiratory disorder, to include sleep apnea, including as a result of exposure to Agent Orange during service in Thailand.  Specifically, at the hearing in May 2012, the Veteran testified to sleep difficulty having its onset during service and that fellow service members told him that he snored and/or had breathing difficulty while sleeping.  He further stated that he initially sought treatment for the symptoms within a month or two after separation, and that he has had the same symptoms ever since, currently diagnosed as sleep apnea.  He added that approximately 10 years earlier, his doctor told him that it was possible that his sleep apnea was related to exposure to Agent Orange during service in Vietnam. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Vietnam war veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

Similarly, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv). 

The list of diseases associated with exposure to these herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute/early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Initially, the Board notes that the Veteran has been diagnosed with respiratory disabilities - obstructive sleep apnea and allergic rhinitis.  See, e.g., VA examinations dated in August 2014, August 2016.

Next, and as noted in the May 2011 rating decision and as consistent with the Veteran's service records, the Veteran served as a security patrolman while stationed at Don Muang Air Force Base in Thailand during the relevant period, and thus, exposure to Agent Orange is presumed.  See 38 C.F.R. § 3.307(a)(6)(iv).

As to presumptive connection under 38 C.F.R. § 3.309(d), the record reflects current diagnoses of obstructive sleep apnea and allergic rhinitis.  However, neither obstructive sleep apnea nor allergic rhinitis is a presumptive condition for Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  Therefore, the Board finds that the presumptions found at 38 C.F.R. § 3.309(d) are of not help to the Veteran in establishing his current claim of service connection for a respiratory disability, to include sleep apnea, even though his exposure to Agent Orange is presumed.  38 U.S.C.A. § 1110.  Therefore, the Board will next consider whether service connection can be established on a direct basis.  See Stefl, supra.

As to service incurrence for a respiratory disability, to include sleep apnea, under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is competent to report on what he sees and feels like problems breathing and snoring because these symptoms come to him via his own senses.  See Davidson.  Moreover, it is presumed that the Veteran was exposed to herbicides during his service in the Thailand.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iv).

However, the service treatment records, including the February 1970 separation examination, are negative for symptoms or a diagnosis of a respiratory disability.  In fact, when examined in February 1970 it was specifically opined that his nose, sinus, mouth, throat, lungs, and chest were normal.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Similarly, the Veteran specifically denied having any other significant medical history other than unrelated childhood illnesses and a skin disorder when examined in February 1970.  Likewise, in the February 1970 report of medical history the Veteran denied having a history of asthma, shortness of breath, and a chronic cough.  Moreover, he Board finds more probative the service treatment records which do not report a history of a respiratory disability, which show the Veteran denying any other disability, and which show his nose, sinus, mouth, throat, lungs, and chest were normal than any lay claims to the contrary.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  The Board also finds that the Veteran is not competent to diagnose a respiratory disability because this is a complex medical question and he does not have the required expertise.  See Davidson, supra.  

Accordingly, the Board finds that the most probative evidence of record shows that a respiratory disability, to include sleep apnea, was not incurred on active duty and service connection must be denied based on in-service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As to service connection for a respiratory disability, to include sleep apnea, due to continued problems since service, based on continued symptoms in and since service, as reported above the record does not document complaints or treatment for a respiratory disability while on active duty.  Moreover, and as reported above, the in-separation examination was negative for a history or a diagnosis of a respiratory disability.  Likewise, while the record documents the Veteran obtaining treatment post-service for a number of medical problems, these treatment records also do not show the Veteran reporting a history of a respiratory disability, symptoms that could be attributable to a respiratory disability (i.e., problems sleeping, problems breathing, etc. . .), or being diagnosed with a respiratory disability for many years after service despite the appellant's claims that he initially sought treatment for the symptoms of his  respiratory disability respiratory disability within a month or two after separation. 

The Board acknowledges that the Veteran is competent to give evidence about what he sees and feels and others are competent to give evidence about what they see because it comes to them via their own senses.  See Davidson, supra.  However, the Board does not find the Veteran's statements regarding when his problems with observable symptoms of respiratory disability started credible because his self-reported history is inconsistent with what he told his treating healthcare professionals.  Id.  

In these circumstances, the Board finds that service connection for a respiratory disability, to include sleep apnea, based on continued problems since service must be denied because the most probative evidence of record shows that it started after service.  38 U.S.C.A. § 1110.

As for service connection for a respiratory disability, to include sleep apnea, based on initial documentation after service under 38 C.F.R. § 3.303(d), the record is negative for a medical opinion linking this disorder to the Veteran's military service.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In fact, the August 2016 VA examiner opined that there was no such relationship.  Specifically, the August 2016 VA examination report notes that research published in peer-reviewed medical journals has not established a causal relationship between obstructive sleep apnea or allergic rhinitis and exposure events experienced by service members exposed to herbicides.  As such, it was determined to be less than likely that either allergic rhinitis or obstructive sleep apnea is related to herbicide exposure during service.  See Colvin, supra.  

As to the Veteran's lay claims that his current respiratory disability, to include sleep apnea, is due to service and specifically due to his presumptive herbicide exposure, the Board finds that the medical opinion provided by the August 2016 VA examiner more probative because it was provided by a medical professional.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Therefore, the Board finds that the most probative evidence of record shows that the Veteran's a respiratory disability, to include sleep apnea, is not caused by his military service and service connection is not warranted based on the initial documentation of the disorder after service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Next, the Board notes that diseases of allergic etiology may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.

With respect to aggravation, the May 1966 service entrance examination report shows that the nose, sinuses, mouth and throat, and lungs and chest were normal.  Although a history of tonsillitis was noted on the accompanying medical history report, he denied having or having had ear, nose, or throat trouble, sinusitis, or hay fever, and frequent trouble sleeping.  A respiratory disability, to include sleep apnea, was not noted at service entrance.  Thus, the Veteran is presumed sound at service entrance in that respect.  

The Board notes that at the Board hearing in May 2012, the Veteran testified to sleep difficulty having its onset during service and that fellow service members told him that he snored and/or had breathing difficulty while sleeping.  He further stated that he initially sought treatment for the symptoms within a month or two after separation, and that he has had the same symptoms ever since.  

The Board notes in a May 2012 statement, the Veteran's spouse noted that the Veteran has had sleep difficulty for years, and although both the Veteran and his spouse are competent to report observable symptoms, such as snoring and breathing difficulties during service and since separation, neither is shown to be an expert in respiratory disorders.  The August 2016 VA opinion specifically states that a thorough evaluation is required by a health professional in order to diagnose sleep apnea, noting that a report of symptoms alone is not diagnostic.  Other conditions causing snoring were noted to include excess alcohol consumption, chronic nasal congestion, deviated septum, and sleep deprivation.  

In addition, the August 2014 VA opinion noting the initial treatment for allergies to pollen, dust, and mountain cedar was in 2000.  Moreover, the August 2016 VA opinion specifically concludes that it is not at least as likely as not that either allergic rhinitis or sleep apnea is related to service, noting no documented allergy or sleep apnea symptoms during service or within a few years after separation.  Rather, the initial onset was noted to be decades after service.  

With respect to any other respiratory disability, the August 2016 VA opinion notes that pulmonary function testing in August 2014 was normal and that chest x-ray examination in August 2016 showed adequate lung volume; no confluent air space opacification, pneumothorax, or pleural effusion, as well as normal pulmonary vasculature.  In addition, the March 2016 VA report of examination was noted to show that the Veteran denied shortness of breath, cough, wheezing, or dyspnea on exertion.  The lungs were noted to be clear in all fields, with good excursion and expiratory phase, and no respiratory disability was diagnosed.  

The Board finds the August 2016 VA medical opinion to be persuasive and of the greatest probative value.  It is apparent in the opinion that the entire claims file was reviewed and considered in rendering the opinion.  Additionally, the opinion was based on an accurate history and contained a well-reasoned explanation.  As such, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Accordingly, the Board also finds that service connection is also not warranted for any disease of allergic etiology.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.380.

In reaching the above conclusions the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence of record is against the claim, the Board finds that doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a respiratory disorder, to include sleep apnea, is denied.  



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


